Citation Nr: 0127602	
Decision Date: 12/21/01    Archive Date: 12/28/01

DOCKET NO.  00-24 222A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased evaluation for a dysthymic 
disorder, currently evaluated as 70 percent disabling.  

2. Entitlement to a total rating for compensation based upon 
individual unemployability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had active military service from August 1940 to 
September 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating determination 
of the Denver Department of Veterans Affairs (VA) Regional 
Office (RO).  


FINDINGS OF FACT

1.  The veteran's dysthymic disorder symptoms have not 
produced gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; a persistent danger of 
hurting self or others; an intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; or memory 
loss for names of close relatives or his own name.

2.  Service connection is currently in effect for a dysthymic 
disorder, which has been rated as 70 percent disabling. 

3.  The veteran is not unemployable as a result of a service-
connected disability.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 70 
percent for a dysthymic disorder have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, 
Diagnostic Code 9433 (2001).

2.  The criteria for a total evaluation based on 
unemployability, due to service-connected disability, have 
not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16(a) and (b) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.156, 
3.159).  Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the rating decision and 
the SOC informed the appellant of the information and 
evidence needed to substantiate this claim and complied with 
VA's notification requirements. 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  The veteran has also been afforded a 
VA examination.  VA has met all VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2001).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (2001), which require the evaluation of the complete 
medical history of the veteran's condition.


Dysthymic Disorder

Service connection is currently in effect for a dysthymic 
disorder, which has been assigned a 70 percent disability 
evaluation.  

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9433 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 
38 C.F.R. §§ 4.125(a), 4.130 (2000).  GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of between 31 and 40 
contemplates some impairment in reality testing or 
communication (e.g., speech at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).   See Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).

A review of the record demonstrates that the RO granted 
service connection for epilepsy and assigned a 50 percent 
evaluation in a September 1944 rating determination.  In a 
March 1955 rating determination, the RO reclassified the 
veteran's disability evaluation as a conversion reaction and 
assigned a 30 percent disability evaluation.  The evaluation 
was then reduced to 10 percent.  

In a December 1970 rating determination, the RO again 
reclassified the veteran's disability as depressive neurosis 
and assigned a 50 percent disability evaluation.  

In April 1995, the veteran was afforded a VA examination.  At 
the time of the examination, the veteran reported that he had 
not worked in four years.  He also stated that he had not 
been hospitalized for psychiatric reasons.  The veteran was 
somewhat concrete in answering questions.  He stated that he 
woke up at 10:00 A.M.  He ate breakfast and watched TV.  He 
noted that he could not do heavy housework.  The veteran 
indicated that he woke up every 1.5 hours at night.  He 
stated that he felt poor on some mornings and that he had 
unsteadiness on his feet.  He indicated that he had a lousy 
appetite.  He reported having crying spells and acknowledged 
that he was sentimental.  The veteran noted that he was 
depressed an awful lot.  He stated that he had lived alone 
since 1972 and reported that all his family was dead and that 
his friends worried about him all the time.  He denied any 
suicidal ideation.  

He noted that he was not able to enjoy himself very much.  He 
liked to paint but could not do it because of the 
unsteadiness of his hand.  He stated that he was frequently 
irritable.  He noted that he had two friends that called 
everyday.  He did not attend any social functions and did not 
go to church on a regular basis.  He indicated that he could 
not go anywhere because he was limited by his wheelchair.  

Mental status examination revealed that the veteran was 
casually dressed.  He was somewhat blustery and able to laugh 
during the interview.  His affect was fully ranged and 
appropriate to content.  There was no idiosyncrasy to the 
manner in which he spoke or the loudness.  He was concrete in 
answering questions but cooperative.  There were no suicidal 
or homicidal ideations.  Cause and effect thinking was 
maintained.  The veteran used insight to problem solve.  He 
was oriented to time, place, and person.  He also could 
accurately estimate the passage of time during the interview 
and perform serial 3 subtractions.  He remembered three out 
of three objects.  He could construct a cube without 
difficulty and follow simple instructions without confusion.  
A diagnosis of major depressive disorder in remission, was 
rendered.  

In April 1996, the veteran was afforded an additional VA 
examination.  At the time of the examination, the veteran 
said he retired as a technical illustrator in 1971.  He noted 
that he had some depression and headaches.  He stated that he 
tried to kill himself during a headache some six or seven 
years ago.  The veteran lived alone.  He noted that he had 
sleep disturbance and rarely slept more than two hours.  He 
reported frequently occurring nightmares and crying spells.  
He described irritation and anger.  He indicated that he 
would become so angry at someone that he would want to kill 
them.  The veteran was confined to a wheelchair.  He stated 
that he would get lonely and that he had difficulty being 
around people.  

The veteran indicated that he would watch TV until something 
stupid in the program hit him and then he would turn it off.  
He reported having difficulty because of peripheral 
neuropathy.  The veteran stated that he had a woman friend 
who called every morning to check on him.  He noted that his 
friend would invite him over for dinner on special holidays.  
He reported that he had no family around him and that his 
oldest son wanted nothing to do with him.  

Mental status examination revealed that the veteran was in a 
wheelchair.  The veteran's speech was rambling and 
circumstantial.  He was very talkative.  He had great trouble 
with memory recall.  He was not able to remember any of the 
three items later on.  His mood was depressed and he was 
irritable.  He gave abstract interpretations to proverbs.  
His affect was generally appropriate for thought content but 
on the sad side.  There was no indication of any thinking 
disorder.  

It was the examiner's impression that the veteran continued 
to be depressed and in treatment at this time.  His degree of 
disability from his major depression was considered to be 
moderately severe to severe.  In addition to depression, the 
veteran also had significant amount of dementia.  His GAF was 
considered to be 50, which indicated serious social 
impairment and memory problems as well as problems with 
communications.  Diagnoses of recurrent major depression and 
dementia were rendered.  

In a June 1996 rating determination, the veteran was assigned 
a 70 percent disability evaluation for his major depression.  

In May 2000, the veteran filed an application for increased 
compensation based upon individual unemployability.

Outpatient treatment records received from the Denver VAMC 
for the period covering through June 2000, reveal that at the 
time of January 1999 visit to assess the veteran's home 
situation, it was reported that the veteran lived alone in 
his trailer and had no family nearby.  He had friends and a 
daughter in Hawaii who called him often.  He indicated that 
he communicated with her via e-mail and that he had a fax.  
He was independent and fixed frozen dinners for his meals.  
The veteran hired a homemaker to clean his trailer.  

The veteran was also seen in June 2000 with complaints of 
being unable to sleep for four nights in early June due to 
nightmares about combat and women.  He noted that he did not 
want to go to sleep the last night because of the nightmares.  
The veteran reported having graphic memories of shooting a 
Japanese soldier.  He indicated that he would be willing to 
join a group of other World War II soldiers.  

In July 2000, the veteran was afforded a VA examination.  At 
the time of the examination, the veteran reported that he had 
not been hospitalized for disability purposes since his April 
1996 VA examination.  The veteran felt strongly that he 
should be rated as 100 percent disabled.  He indicated that 
was because he had missed a lot of work over the years due to 
psychiatric problems.  

The veteran stated that he had been going to therapy for 
years until his psychiatrist died.  He noted that he 
continued with group therapy and was currently attending 
group therapy.  He reported that he was anticipating joining 
a group of World War II combat veterans one week from the 
time of the examination.  The veteran noted that he had 
probably gone to twelve sessions in the past year.  He noted 
that he had "quit" all his medications approximately one 
year ago.  

He stated that he had not slept well for sometime and that 
when he did fall asleep it was for an hour and that he would 
not want to fall back to sleep because of the dreams.  He 
indicated that last night he dreamt about nothing but war and 
kept seeing one of the enemy he blew through the top of the 
pillbox.  

The veteran lived alone in a trailer.  He stated that he had 
not worked since 1989.  He indicated that from 1970 to 1989 
he was self-employed helping people file their income taxes.  
Prior to that he was a technical illustrator and artist with 
a long career at H&R Block.  He reported that he spent time 
reading and watching TV.  He noted that he had been taking 
care of his yard until he ruptured some discs.  He then had 
to be hospitalized in December and was placed on oxygen, 
which had prevented him from taking care of his yard.  The 
veteran indicated that he ate frozen dinners which he heated 
in the microwave.  He also reported that he went grocery 
shopping once a month.  He noted that he drove himself with a 
car that he purchased last August.  

He stated that he had no women friends and did not date 
because he did not get along with women.  He was married four 
times, with his last divorce in 1972.  The veteran reported 
that he read the newspaper and magazines and studied stocks 
and commodities.  He noted that he gained on one stock in 
eighteen days but lost that much on other stocks.  He stated 
that he watched the Jay Leno show and a British comedy at 
night.  The veteran indicated that he was recently visited by 
his niece and nephew and that they came on an almost weekly 
basis.  The veteran had two computers which he used to browse 
the internet.  He stated that he communicated with his 
daughter through e-mail.  He noted that he had only recently 
found his daughter.  He stated that he had visited her in 
Hawaii last May.  

Mental status examination revealed that the veteran was tall 
and thin with a white crew cut.  He came to the session 
wearing a cowboy shirt and walking behind a walking roller 
upon which he had his oxygen.  He was quite talkative and 
would often wander off the topic because he liked to tell 
stories and anecdotes.  The responses were basically goal-
directed and he had full range of affect.  He was personable 
and engaging.  There were no indications that he had any 
deficits in memory or concentration.  He was able to recite 
the months of the year in reverse order.  He had no problems 
with mental mathematical computation and was able to abstract 
on both proverbs and similarities.  He had no difficulty with 
language function.  

The veteran had no history of alcohol or substance abuse.  He 
stated that he thought of suicide back when he was having 
psychotherapy with Dr. S.  One time he took a rifle to his 
mouth.  He reported that he had not had thoughts or risks of 
suicide ideation in recent years.  There was also no history 
of hallucinations or delusions.  

The examiner noted that the veteran very much wanted VA to 
return him to 100 percent.  However, in the examination, he 
presented as being quite functional and quite interested in a 
variety of activities.  The veteran did have some serious 
problems with sleep and remained fairly isolated, indicating 
that he did have ongoing problems with guilt over the 
killings he did while in the service.  The examiner indicated 
that the veteran still suffered from dysthymic disorder but 
his level of functioning seemed to be in the moderate range, 
rather than the serious range as reported on his previous 
examination.  He noted that were he younger, it was likely 
that he would still be capable of a wide range of employment 
activities, with the primary impairment being emotional 
rather than occupational.  He observed that the veteran was 
quite adept mathematically and verbally and indicated that 
there were no problems with the veteran's ability to handle 
his own affairs financially.  

A diagnosis of dysthymic disorder was rendered, with a GAF 
score of 55 being assigned as it related to the veteran's 
dysthymic disorder.  The examiner attached a photocopy of the 
sheet defining GAF scores from the Diagnostic and Statistic 
Manual of Mental Disorders, 4th Ed. American Psychiatric 
Association (1994) (DSM-IV) to define the GAF score he had 
assigned.  A GAF score of between 51 and 60 has previously 
been defined in this decision.  

In his December 2000 substantive appeal, the veteran reported 
that he tried to commit suicide in 1990.  He also stated that 
he had trouble remembering what anyone told him and that he 
would get the devil from his friends because he could not 
remember what they said to him.  The veteran indicated that 
he only read the funnies and that he had never browsed the 
internet and had no desire to learn about it.  As to 
concentration, the veteran noted that he would sometimes have 
to ask people what he had been talking about.  He stated that 
he was always interested in something new if it came in a 
book.  He noted that his disability had cost him thousands of 
dollars.  

The evidence demonstrates that the criteria for a 100 percent 
disability evaluation has not been met or approximated.  The 
objective medical evidence of record does not show that the 
veteran has gross impairment in thought processes or 
communication.  While the veteran was noted to wander off the 
topic because he liked to tell stories and anecdotes at the 
time of his July 2000 VA examination, his responses were 
basically goal directed.  He was also noted to be able 
operate two computers, read newspapers and magazines, and 
study stocks and commodities.  The veteran has repeatedly 
denied having any delusions or hallucinations.  There has 
also been no evidence of gross behavior.  The veteran was 
personable and engaging at the time of his July 2000 VA 
examination.  He has also begun to maintain a relationship 
with his daughter.  As to an intermittent inability to 
perform the activities of daily living, including maintenance 
of personal hygiene, the Board notes that the veteran was 
appropriately dressed and groomed at the time of his July 
2000 examination.  He also reported being able to fix TV 
dinners in the microwave and to go grocery shopping once a 
month.  He further stated that he was  able to drive himself 
around in a car.  While the veteran reported having attempted 
suicide in 1990, he indicated that he had not had any 
thoughts or risk of suicide in years at the time of his July 
2000 VA examination.  

Although the veteran reported that he would get the devil 
from his friends because he could not remember what they said 
to him and that he would sometimes have to ask people what he 
had been talking about, in his December 2000 substantive 
appeal, he was not found to have any deficits in memory or 
concentration at the time of his July 2000 examination.  He 
also had no problems with mathematical computation and was 
able to abstract on both proverbs and similarities.  The 
veteran has also not been found to be disoriented to time or 
place and it has not been shown that he has trouble 
remembering his own name or the names of close friends or 
relatives.  Moreover, the July 2000 examiner indicated that 
the veteran still suffered from dysthymic disorder but his 
level of functioning seemed to be in the moderate range, 
rather than the serious range as reported on his previous 
examinations.

While the Board notes the veteran's statements that his 
dysthymic disorder warrants a 100 percent disability 
evaluation, the objective medical evidence of record was 
prepared by a skilled professional and is more probative of 
the degree of the veteran's impairment.  In reaching this 
decision, the Board has considered all the evidence of 
record.  In this regard, the April 1996 examination detailed 
that the veteran was rambling, circumstantial, depressed, 
irritable and had great trouble with memory recall.  However, 
the Board has compared the April 1996 report with the 1995 
and 2000 examination records.  The more consistent evidence 
establishes that he is casually dressed establishing that he 
maintains hygiene.  He is appropriate cooperative and 
oriented, reflecting an absence of disorganization and an 
absence of gross impairment of processes or communication, 
and his memory remains intact.

Clearly, there is a conflict in the record between the 
veteran's lay statements and some of the medical evidence.  
However, the 1996 and 2000 reports are complete and 
consistent with each other.  We conclude that the 2000 and 
1996 reports are the most probative of the degree of the 
veteran's impairment.  The preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  

Total Disability Evaluation 

Pertinent regulations provide that total disability may be 
assigned, where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that, 
in pertinent part, if there is only one such disability, the 
disability shall be rated at 60 percent or more, and that, if 
there are two or more disabilities, there shall be at least 
one disability rated 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  Veterans who fail to meet these percentage 
standards but are nonetheless unemployable by reason of 
service-connected disabilities may still be rated as totally 
disabled.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2001).

In determining whether an appellant is entitled to a total 
disability rating based upon individual unemployability, 
neither the appellant's nonservice-connected disabilities nor 
his advancing age may be considered.  Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself constitutes recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  Van 
Hoose, ibid.

Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a) (2001).

Service connection is currently in effect for a dysthymic 
disorder which has been assigned a 70 percent disability 
evaluation. 

Based on a careful review of the evidence of record, the 
Board concludes that the preponderance of the evidence is 
against the claim for a total rating for compensation on the 
basis of individual unemployability. 

The record does not demonstrate that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disability, consistent with 
his past work experience or his education.  He has numerous 
other nonservice-connected disabilities, including 
restrictive lung physiology and walking with a walker as a 
result of injuries.  Moreover, there has been no objective 
medical finding that the veteran's service-connected 
dysthymic disorder prohibits him from obtaining or 
maintaining substantially gainful employment.  Rather, the 
evidence on this point is negative.  The July 2000 VA 
examiner specifically indicated that the veteran's level of 
functioning as it related to his dysthymic disorder seemed to 
be in the moderate range, rather than the serious range as 
reported on his previous examination.  He further indicated 
that if the veteran were younger, it was likely that he would 
still be capable of a wide range of employment activities, 
with the primary impairment being emotional rather than 
occupational.  Furthermore, the GAF score of 55 assigned by 
the examiner moderate occupational difficulty rather than an 
inability to obtain and maintain substantially gainful 
employment.  

The record establishes a conflict in the evidence.  The 
veteran has asserted in a sworn claim that he is unemployable 
due to service connected disability.  This constitutes 
evidence.  However, the more probative evidence reflects a 
professional assessment that were the veteran younger, it is 
likely that he would be capable of a wide range of employable 
activities.  We conclude that the opinion of a skilled 
professional is more probative of the veteran's impairment 
than an unsupported lay opinion. In view of the foregoing, 
the Board finds that the preponderance of the evidence is 
against a total rating based on individual unemployability 
due to service-connected disability.


ORDER

An evaluation in excess of 70 percent for a dysthymic 
disorder is denied.

A total rating for compensation based upon individual 
unemployability is denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

